Case 0:20-cv-60352-CMA Document 6-1 Entered on FLSD Docket 03/12/2020 Page 1 of 5

EXHIBIT “A”

 
Case 0:20-cv-60352-CMA Document 6-1 Entered on FLSD Docket 03/12/2020 Page 2 of 5

Page 1 of 5
Application Form

Concept Special Risks Ltd

www.special-risks.co.uk

 

ASSURED’S NAME:
Rental boat corp Clarisa Bersi

ASSURED'S NATIONALITY:
USA

 

ASSURED'S STATE OF RESIDENCE:
FL

 

 

FULL MAILING ADDRESS (including ZIP/Post Code where available). IF COMPANY PROVIDE REGISTERED ADDRESS

3517 Derby LN Weston,FL 33331

 

BENEFICIAL OWNER (this should be completed if vessel is insured in a company name or if the beneficial owner of the vessel is someone other than the Named

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assured); Rental Boat Corp
EFFECTIVE DATE FROM: (mm/dd/yy) 04/04/2019 TO: (mmidd/yyy) 04/01/2019 0.01hrs LST
VESSEL NAME: When in Rome HULL ID: MAQE2035C91 0 LENGTH OVERALL: 50
MANUFACTURER/MODEL: YEAR BUILT: 2010 MODEL YEAR: 2010
: CHASE: PRESENT VALUE:
PURCHASE PRICE: 400,000 DATE OF PURCHASE. 2018 400,000
MAXIMUM SPEED: 45 MPH VESSEL REGISTERED: EL VESSEL FLAG: USA
COVERAGES WILL NOT BE PROVIDED UNLESS REQUESTED HEREUNDER
COVERAGES LIMIT (US Dollar)
HULL PHYSICAL DAMAGE A400 000
,
TENDER/DINGHY 0
MEDICAL PAYMENTS (maximum ($50,000)
25,000
PERSONAL PROPERTY
TRAILER 0
BREACH OF WARRANTY (APPLICABLE LOSS PAYEE MUST BE DETAfLED ON PAGE 4)
THIRD PARTY LIABILITY
4000,000
LIABILITY TO PAID CREW 4000.000
:
COMMERCIAL PASSENGER LIABILITY 4000,000
UNINSURED BOATERS (minimum $100,000) 500,000
NON-EMERGENCY TOWING 500
OTHER (please specify)
PLEASE TICK THE APPROPRIATE BOXES
PRIMARY POWER SAIL TYPE OF SAILBOAT
QUTBOARD VESSEL MOTOR YACHT
INBOARD x SPORTSFISHER
HULL MATERIAL: FIBREGLASS x HOUSEBOAT
wooD CATAMARAN
KEVLAR OTHER (give details)
CARBONFIBRE LAST SURVEYED (mm/dd/yy) ASHORE OR AFLOAT
FERROCEMENT
METAL
VESSEL ENGINE/OUTBOARD DETAILS
HP MANUFACTURER FUEL YEAR SERIAL NO#
#1) 370 | VOLVO PENTA DIESEL |} 9010 TBA
#2 | 370 VOLVO PENTA DIESEL} 2010
370|_ VOLVO PENTA TBA
DATE PURCHASED PURCHASE PRICE PRESENT VALUE
a“ 2018 2010
#2

 

 

 

 

CSR/APP/1

RBC_UF(167562)000104

 

 

 
Case 0:20-cv-60352-CMA Document 6-1 Entered on FLSD Docket 03/12/2020 Page 3 of 5

Page 2 of 5 Concept Special Risks Ltd www.special-risks.co.uk

 

TENDER/DINGHY INFORMATION

 

MANUFACTURER YEAR HULL 1D/SERIAL NUMBER LENGTH

 

 

 

 

 

TENDER/DINGHY ENGINE/OUTBOARD DETAILS

 

MANUFACTURER HP SERIAL NUMBER

 

 

TRAILER INFORMATION

 

MANUFACTURER YEAR BUILT DATE PURCHASE PRICE PRESENT VALUE SERIAL NUMBER
PURCHASED

 

 

 

 

 

 

 

PRIMARY MOORING LOCATION OF VESSEL (INCLUDING ZIP/POST CODE WHERE AVAILABLE) BETWEEN JULY 17 - Nov 17"
PLEASE SPECIFY WHETHER VESSEL WILL BE ASHORE/AFLOAT (MOORED)/OR ON A HOIST. IF YOU ARE UNABLE TO PROVIDE A ZIP/POST CODE, PLEASE ADVISE

LONGITUDE & LATITUDE.

RICKENBACKER MARINA 33149

 

PLEASE ADVISE IF THIS VESSEL IS FITTED WITH MANUFACTURER RECOMMENDED FIRE PREVENTION/EXTINGUISHING EQUIPMENT (if no provide explanation) :

tN
c YES NO
Neon

 

PLEASE DETAIL ANY ANTI-THEFT PRECAUTIONS WHICH ARE IN PLACE

GPS

 

ALL WATERS TO BE NAVIGATED DURING THIS POLICY PERIOD (YOU MAY ATTACH-AN ITINERARY)

ALL FLORIDA _ Bimini and Bahamas

 

WILL THE VESSEL BE LAID UP (OUT OF USE) DURING THIS POLICY PERIOD - IF SO DETAIL EXACT DATES, LOCATION AND ADVISE WHETHER ASHORE OR AFLOAT.

 

 

 

 

 

 

 

 

 

 

 

 

# GENERAL INFORMATION
4 | IS THIS VESSEL USED FOR FARE PAYING YES “Nos IF YES, NUMBER OF PASSENGERS PER TRIP
PASSENGERS? Se” | MAXIMUM: AVERAGE:
NUMBER OF TRIPS PER YEAR
MAXIMUM: AVERAGE:
2 | ISTHIS VESSEL CHARTERED TO OTHERS WITHA i yes NO iF YES, COMPLETE CAPTAIN CHARTER SUPPLEMENTARY SHEET
CAPTAIN? Nene?
3 | DOES THIS APPLICANT EMPLOY PAID CREW ves | NO’, IF YES, HOW MANY?
4 | IS THIS VESSEL CHARTERED TO OTHERS WITHOUT YES “NO, IF YES, COMPLETE BAREBOAT CHARTER SUPPLEMENTARY SHEET
A CAPTAIN (BAREBOAT)? KL
5 | 1S THIS VESSEL USED FOR WATERSKIING OR YES (Ke IF YES, PROVIDE DETAILS
DIVEBOAT CHARTER? wa
6 | IS THIS VESSEL USED FOR ANY OTHER YES fNO IF YES, PROVIDE DETAILS
COMMERCIAL OR BUSINESS PURPOSES? a

 

 

 

 

 

CSR/APP/1
RBC_UF(167562)000105

 
Case 0:20-cv-60352-CMA Document 6-1 Entered on FLSD Docket 03/12/2020 Page 4 of 5

Page3of5

Concept Special Risks Ltd www.special-risks.co.uk

 

GENERAL INFORMATION CONTINUED

 

 

 

 

 

 

 

 

 

 

WILL THIS VESSEL BE OPEATED SINGLE HANDEDLY | YES | /NO\ | iF YES, ADVISE WHEN, WHERE AND HOW OFTEN?
AT NIGHT? LJ
~
8 | DOES ANYONE RESIDE ABOARD THE VESSEL YES | NG IF YES, FOR HOW LONG DURING THE POLICY PERIOD?
9 | WILL THIS VESSEL PARTICIPATE IN ANY yes [/{ NO} IF YES, COMPLETE RACING SUPPLEMENTARY SHEET
RACES/REGATTAS/RALLYS/SPEED TRIALS DURING
THIS POLICY PERIOD?
10 | WAS ANY INSURANCE DECLINED, CANCELLED OR yes | (NOS iF YES, PROVIDE DETAILS
NON-RENEWED IN THE LAST 5 YEARS? /
11 | HAVE YOU OR ANY NAMED OPERATOR BEEN YES ‘No IF YES, PROVIDE DETAILS
INVOLVED IN A LOSS IN THE LAST 10 YEARS J
(INSURED OR NOT)
12 | HAVE YOU OR ANY NAMED OPERATED BEEN yes |? NOY iF YES, PROVIDE DETAILS
CONVICTED OF A CRIMINAL OFFENCE OR PLEADED ed
NO CONTEST TO A CRIMINAL ACTION?

 

 

ALL OPERATORS MUST BE DETAILED - IF THERE ARE MORE THAN TWO OPERATORS PLEASE REQUEST ADDITIONAL OPERATOR SHEETS

 

No.

Full Name

Date of Birth (mm/dd/yy) Violations/Suspensions (including Auto) in the last 5 years

 

1

Luis Campoo

License
tba

06/02/1977 : none

 

Years of Boat Ownership Years of Boating Experience

 

 

12 years 14 years

 

Boating Qualifications (for example USCG 100Ton)

 

usccg and Captain license

 

Lengths and Manufacturers of Vessels previously owned or operated

 

2006-2018 Searay Sundancer 36.7 "

 

Have you been involved in a Loss in the last 10 years (insured or not)? If YES, please give details and amounts paid:

 

None

 

Have you ever been convicted of a criminal offence or pleaded no contest? If YES, please give details

 

None

 

Full Name

Date of Birth (mm/dd/yy) Violations/Suspensions (including Auto) in the last 5 years

 

 

Esteban

lriarte

 

OSN7N1972 | None

 

Years of Boat Ownership Years of Boating Experience

 

20 Years

 

11 Years

 

Boating Qualifications (for example USCG 100Ton)

 

None

 

Lengths and Manufacturers of Vessels previously owned or operated

 

Searay 36 " Operated 2017-2018 .Monterey 270 27 " 2011-2015 Owned Picoul ( Custom boat

 

Have you been involved in a Loss in the last 10 years (insured or not)? If YES, please give details and amounts paid:

 

36 " 1993-1998 None

 

Have you ever been convicted of a criminal offence or pleaded no contest? If YES, please give details

 

 

None

 

 

CSR/APP/1

WARNING: THIS IS A NAMED OPERATOR ONLY POLICY

RBC_UF(167562)000106

~—
Case 0:20-cv-60352-CMA Document 6-1 Entered on FLSD Docket 03/12/2020 Page 5 of 5

Page4of5 Concept Special Risks Ltd

www.special-risks.co.uk

 

LOSS PAYEE(S) (PLEASE PROVIDE NAME AND FULE MAILING ADDRESS):

TBA

 

TBA

 

ADDITIONAL ASSURED’S REQUIRED - (PLEASE PROVIDE NAME, FULL MAILING ADDRESS AND REASON FOR REQUEST)

 

 

PLEASE READ BEFORE SIGNING APPLICATION

4. This application will be incorporated in its entirety into any relevant policy of insurance where

insurers have relied upon the information contained therein.

2. Any misrepresentation in this application for insurance may render insurance coverage null and
void from inception. Please therefore check to make sure that all questions have been fully
answered and that all facts material to your insurance have been disclosed, if necessary by a

supplement to the application.

3. Fraud Statement - please see page 5 of this application form & initial the paragraph relevant to

you to indicate that you have read and understood this.

 

ASSURED SIGNATURE: PRINT NAME AND STATE YOUR CONNECTION TO THIS POLICY IF YOU ARE NOT
THE NAMED ASSURED/BENEFICIAL OWNER

EsteBaw TRARTIE

 

 

 

SIGNATURE DATE:

vi / B% pe

 

PRODUCING BROKER

 

BROKER USE ONLY:

 

PLEASE PROVIDE SURPLUS LINES TAX FILING INFORMATION OR ADVISE IF NOT APPLICABLE (LICENSE NUMBER WILL SUFFICE):

 

 

CSR/APP/1

RBC_UF(167562)000107
